DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A handle for a latch mechanism for releasably securing a hinged gate” in the preamble, which does not constitute a positive recitation of the hinged gate. However, claim 1 later recites “the first release mechanism is slidably guided through the guide slot in the side cover and located between the front wall and the rear wall of the hinged gate” in lines 15-16. The limitation in lines 15-16 renders the claim unclear as to whether or not the hinged gate, including the front and rear walls, is positively required by the claims. Is the hinged gate required, or is the first release mechanism only required to be capable of being used with a hinged gate having the claimed structure for the front and rear walls?
Claims 2-7 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, respectively, and over claims 8-14, respectively, of U.S. Patent No. 10,549,793. Although the claims at issue are not identical or coextensive in scope, they are not patentably distinct from each other because the claims of the reference application recite substantially identical or equivalent limitations as those of the corresponding claims of the instant application. It is noted that where the limitations of the reference application are not identical, they recite limitations that are considered to be substantially equivalent to those of the instant application--e.g. “a spring” as recited in claim 8 of the reference patent is substantially equivalent to “a latch biasing member” as recited in claim 9 of the instant application, and “opposing lateral sides” as recited in claim 8 of the reference patent is substantially equivalent to “a first opposing end and a second opposing end” as recited in claim 8 of the instant application. The limitation “a guide slot that is positioned between the front wall and the rear wall of the tailgate” as recited in claim 8 of the instant application is substantially equivalent to “a side cover…structured to extend between the front wall and the rear wall, the side cover including…a guide slot through which the release mechanism is slidably guided” as recited in claim 1 of the reference patent. The limitation “the at least one release mechanism…located between the front wall and the rear wall of the tailgate” as recited in claim 8 of the instant application is anticipated by the limitations in claim 1 of the reference patent reciting positioning of the side cover between the front wall and the rear wall, the guide slot being positioned in the side cover, and the release mechanism being slidably guided within the guide slot.
Applicant’s request to stay the double patenting rejection until allowable subject matter is indicated is acknowledged. The double patenting rejection is maintained--however, Applicant may file a Terminal Disclaimer upon an indication of otherwise allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraenzle (U.S. Patent No. 7,651,141) in view of Peters (U.S. Patent No. 1,453,282).
Regarding claim 1, Kraenzle discloses: A handle (154) for a latch mechanism (100) for releasably securing a hinged gate (102) to first and second latches (128; column 3, lines 21-23 discloses a first latch mechanism including a latch 128 at a first side 105 and a second latch mechanism at the second side 107), the hinged gate having a front wall (the front wall is the outwardly facing wall shown best in Figure 11) and a rear wall (the rear wall is the opposite, inwardly facing wall shown in at least Figure 3) that each extend continuously between a first opposing end (105) and a second opposing end (107) of the hinged gate [FIG. 11], the hinged gate including a side cover (the side cover is defined by the edge wall of the hinged gate 102, in which the through-hole defined at 137 is positioned, shown in at least Figures 3 and 8) that is connected to the first opposing end and structured to extend between the front wall and the rear wall [FIGS. 3, 8], the handle comprising:
a body portion (main body of the handle including the handle structure, the rods 148, 150, and the legs 172) having a first end and a second end (the ends of the handle are defined by legs 172 extending from either side of the handle, shown in at least Figure 8), the first end of the body portion having a first retention arm (the retention arm is defined by the section 148 of the rod 136 and the corner section of the keeper 132 formed in part by the keeper surface 134 that engages the latch) and a first release mechanism (164), the first retention arm configured for a locking engagement with the first latch [FIG. 7], the second end of the body portion having a second retention arm and a second release mechanism (the second side 107 includes a latch mechanism 100 symmetrical to the first side including a corresponding second retention arm defined by the opposite section 150 of rod 136 and the corner section of the respective keeper 132 and a corresponding release mechanism 164), the second retention arm configured for a locking engagement with the second latch (column 3, lines 21-28; column 7, line 60-column 8, line 9) [FIG. 7];
wherein, when the body portion is being pivotally displaced, the first and second release mechanisms are adapted to pivotally displace the first and second latches to release the first and second retention arms from the locking engagements with the first and second latches (column 5, line 59-column 6, line 9) [FIGS. 4-7].

Kraenzle does not disclose a guide slot in the side cover through which the release mechanism is slidably guided, or positioning of the release mechanism between the front wall and the rear wall of the tailgate.
Nonetheless, Peters discloses a latch mechanism comprising a gate with a side cover (2) having a guide slot (the slot is defined at the rear section 2a of the side cover, shown in Figure 2; see annotated drawing below) that is positioned between a front wall and a rear wall of the gate [FIG. 2], wherein a release mechanism (7) is slidably guided through the guide slot in the side cover [FIG. 1] and is located between the front wall and the rear wall of the gate [FIG. 2] (see annotated drawing below).

    PNG
    media_image1.png
    493
    837
    media_image1.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side cover of Kraenzle to include a guide slot formed by the side cover and to have the front and rear wall extend such that the release mechanism is positioned therebetween, as taught by Peters, in order to prevent unwanted deflection of the release mechanism during operation, and to prevent the release mechanism from being damaged when the gate is in an open position.
Regarding claim 2, Kraenzle discloses that the handle is adapted to be pivotally displaced between a first position and a second position [FIGS. 5, 7] about at least a portion of the first and second retention arms (Figures 4 and 5 depict the rotation of the handle about the axis defined by the portions 148, 150 of the retention arms; column 7, line 55-column 8, line 9).
Regarding claim 3, Kraenzle discloses that the first retention arm is a portion of a pin that extends through the first end of the body portion of the handle (the pin is defined by rod 148 and extends through the first end 172 of the handle) [FIG. 8].
Regarding claim 4, Kraenzle discloses that the body portion includes a first portion and a second portion, the first portion being positioned about a plane that is generally parallel to and offset from a plane of the second portion [FIG. 8] (see annotated drawing below; at least the outer edges of each of the portions define parallel and offset planes).

    PNG
    media_image2.png
    438
    588
    media_image2.png
    Greyscale

Regarding claim 5, Kraenzle discloses that the handle is adapted for the first and second release mechanisms to generally simultaneously release the first and second retention arms from the locking engagements with the first and second latches (column 6, line 60-column 7, line 33 and column 7, line 60-column 8, line 9; since the rods 148, 150 and the handle 154 are fixedly connected to each other and the release mechanisms and retention arms are provided on respective ends of the rods 148, 150, simultaneous operation occurs).
Regarding claim 6, Kraenzle discloses that the first end of the body portion is disposed proximate to the first opposing end (105) of the hinged gate, and wherein the second end of the body portion is disposed proximate to the second opposing end (107) of the hinged gate (102) [FIG. 11].
Regarding claim 7, Kraenzle discloses a biasing member (170) adapted to provide a biasing force to bias the handle to the first position (column 8, lines 10-21).
Regarding claim 8, Kraenzle discloses: A latch mechanism (100) comprising:
a latch (128) having a tip portion (distal edge of the latch including end 144 and surface 146) and an engagement portion (intermediate section of the latch including surface 130), the engagement portion generally defining a recess (recess defined behind surface 130) [FIG. 3];
a handle (154) having at least one retention arm (the retention arm is defined by the section 148 of the rod 136 and the corner section of the keeper 132 formed in part by the keeper surface 134 that engages the latch) and at least one release mechanism (164), the handle configured for pivotal displacement between a first position [FIG.7] and a second position [FIG. 5], at least a portion of the at least one retention arm adapted to be received within the recess when the handle is in the first position (the corner section of the keeper 132 is received in the recess defined behind the latching surface 130) [FIG. 7] and to be removable from the recess at least when the handle is in the second position [FIG. 5], the at least one release mechanism configured to engage the tip portion to pivotally displace the latch as the handle is pivotally displaced toward the second position (column 5, line 59-column 6, line 9) [FIGS. 4-7];
a tailgate (102) having a front wall (the front wall is the outwardly facing wall shown best in Figure 11) and a rear wall (the rear wall is the opposite, inwardly facing wall shown in at least Figure 3) that each extend continuously between a first opposing end (at 105) and a second opposing end (at 107) of the tailgate, the tailgate structured to retain the handle [FIGS. 8, 11]; and
a side cover (the side cover is defined by the edge wall of the hinged gate 102, in which the through-hole defined at 137 is positioned, shown in at least Figures 3 and 8) connected to the first opposing end of the tailgate and structured to extend between the front wall and the rear wall [FIG. 3].

Kraenzle does not disclose a guide slot in the side cover through which the release mechanism is slidably guided or positioning of the release mechanism between the front wall and the rear wall of the tailgate.
Nonetheless, Peters discloses a latch mechanism comprising a gate with a side cover (2) having a guide slot (the slot is defined at the rear section 2a of the side cover, shown in Figure 2; see annotated drawing above) that is positioned between a front wall and a rear wall of the gate [FIG. 2], a release mechanism (7) being slidably guided through the guide slot in the side cover [FIG. 1] and located between the front wall and the rear wall of the gate [FIG. 2] (see annotated drawing above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side cover of Kraenzle to include a guide slot formed by the side cover and to have the front and rear wall extend such that the release mechanism is positioned therebetween, as taught by Peters, in order to prevent unwanted deflection of the release mechanism during operation, and to prevent the release mechanism from being damaged when the gate is in an open position.
Regarding claim 9, Kraenzle discloses a latch biasing member (156) configured to bias at least a portion of the engagement portion against the at least one retention arm (column 5, lines 17-32) [FIGS. 5-7].
Regarding claim 10, Kraenzle discloses that the handle is configured to be pivotally displaced between the first position [FIG. 7] and the second position [FIG. 5] about at least a portion of the at least one retention arm (Figures 4 and 5 depict the rotation of the handle about the axis defined by the portion 148 of the retention arm; column 7, line 55-column 8, line 9).
Regarding claim 11, Kraenzle discloses that the at least one retention arm is a portion of a pin that extends through a portion of the handle (the pin is defined by rod 148 and extends through a portion of the handle at 172) [FIG. 8] and that the handle is pivotally displaced between the first position and the second position about the pin (column 7, line 55-column 8, line 9) [FIGS. 5-7].
Regarding claim 12, Kraenzle discloses that the at least one release mechanism and the handle are part of a monolithic structure (column 6, lines 40-47; column 7, lines 34-56). Note: The term “monolithic” is defined as “constituting or acting as a single, often rigid, uniform whole” (definition retrieved from https://www.thefreedictionary.com/monolithic). Since the handle, pin, and release mechanism are all fastened or integrally connected to each other and move as a uniform unit, the assembly is considered to be a monolithic structure.
Regarding claim 13, Kraenzle discloses that the at least one retention arm comprises a first retention arm and a second retention arm, and wherein the at least one release mechanism comprises a first release mechanism and a second release mechanism, the first retention arm and the first release mechanism being positioned about a first end of the handle, and the second retention arm and the second release mechanism being positioned about a second end of the handle (column 3, lines 21-28 discloses a symmetrical configuration including a latch mechanism at each end 105, 107 of the tailgate; each latch mechanism includes a retention arm and a release mechanism as described with respect to claim 8 above; the positioning of the latch mechanisms about first and second ends of the handle is shown in at least Figures 8 and 11).
Regarding claim 14, Kraenzle discloses that the handle further includes a biasing member (170), the biasing member configured to provide a biasing force to bias the handle to the first position (column 8, lines 10-21).
Regarding claim 15, Kraenzle discloses A hinged gate (102) comprising:
a gate wall having a front portion (the front portion is the outwardly facing wall shown best in Figure 11), a rear portion (the rear portion is the opposite, inwardly facing wall shown in at least Figure 3), and a pair of opposing ends (105, 107), the gate wall extending continuously between the opposing ends [FIG. 11];
a handle (154) pivotally connected to the gate wall for pivotal displacement of the handle between a first position [FIG. 7] and a second position [FIG. 5], the handle having a first end and a second end (the first and second ends are defined by the rods 148 and 150, respectively), the first end being generally adjacent to a first opposing end (105) of the pair of opposing ends and the second end being generally adjacent to a second opposing end (107) of the pair of opposing ends [FIGS. 8, 11], the handle further including a first retention arm (the retention arm is defined by the section 148 of the rod 136 and the corner section of the keeper 132 formed in part by the keeper surface 134 that engages the latch) and a first release mechanism (164) positioned at the first end and a second retention arm and a second release mechanism (the second side 107 includes a latch mechanism 100 symmetrical to the first side including a corresponding second retention arm defined by the opposite section 150 of rod 136 and the corner section of the keeper 132 and a corresponding release mechanism 164; column 3, lines 21-28) positioned at the second end;
a first latch (128) positioned adjacent to the first end [FIG. 8], the first latch having an engagement portion (intermediate section of the latch including surface 130) that generally defines a recess (recess defined behind surface 130) [FIG. 3], the first recess configured to receive at least a portion (corner section of the keeper 132 that engages the latch) of the first retention arm and form a locking engagement between the first latch and the first retention arm [FIG. 7]; and
a second latch (128) positioned adjacent to the second end [FIG. 11], the second latch having a second engagement portion that generally defines a second recess, the second recess configured to receive at least a portion of the second retention arm and form a locking engagement between the second latch and the second retention arm (column 3, lines 21-28 discloses a symmetrical configuration including a latch mechanism including a latch 128 at each end 105, 107 of the tailgate; each latch includes a retention arm and a release mechanism having the structure described with respect to the first latch above); and 
a cover (the cover is defined by the edge wall of the hinged gate 102, in which the through-hole defined at 137 is positioned, shown in at least Figures 3 and 8) connected to the first opposing end of the pair of opposing ends of the gate wall and structured to extend between the front portion and the rear portion [FIG. 3].
Kraenzle does not disclose a guide slot in the cover through which the release mechanism is slidably guided or positioning of the release mechanism between the front wall and the rear wall of the tailgate.
Nonetheless, Peters discloses a hinged gate having a cover (2) including a guide slot (the slot is defined at the rear section 2a of the side cover, shown in Figure 2; see annotated drawing above) that is positioned between a front portion and a rear portion of the gate (corresponding to the front and rear walls indicated in the annotated version of Figure 2 above), a release mechanism (7) being slidably guided through the guide slot [FIG. 1] and located between the front wall and the rear wall of the gate [FIG. 2] (see annotated drawing above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side cover of Kraenzle to include a guide slot formed by the side cover and to have the front and rear wall extend such that the release mechanism is positioned therebetween, as taught by Peters, in order to prevent unwanted deflection of the release mechanism during operation, and to prevent the release mechanism from being damaged when the gate is in an open position.
Regarding claim 16, Kraenzle discloses that the first release mechanism is configured to pivotally displace the first latch when the handle is displaced to the second position to release the first retention arm from the locking engagement with the first latch (column 5, line 59-column 6, line 9) [FIGS. 4-7], and the wherein the second release mechanism is configured to pivotally displace the second latch when the handle is displaced to the second position to release the second retention arm from the locking engagement with the second latch (column 3, lines 21-28; column 7, line 66-column 8, line 9).
Regarding claim 17, Kraenzle discloses that the handle is pivotally connected to the gate wall by the first and second retention arms (column 7, lines 6-21).
Regarding claim 18, Kraenzle discloses that the front portion comprises at least two front portion segments, and wherein the at least two front portion segments are separated by a gap, and wherein at least a portion of the handle is positioned in the gap when the handle is in the first position [FIG. 11] (see annotated drawing below).

    PNG
    media_image3.png
    543
    790
    media_image3.png
    Greyscale


Regarding claim 19, Kraenzle discloses a biasing member (170) configured to provide a biasing force to bias the handle to the first position (column 8, lines 10-21).
Regarding claim 20, Kraenzle discloses a first latch biasing member (156) to bias the first latch into the locking engagement with the first retention arm when the handle is in the first position (column 5, lines 17-32) [FIGS. 5-7].

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.
Applicant argues that Kraenzle, as modified by Peters, fails to disclose front and rear walls of the hinged gate/tailgate/gate wall that each extend continuously between opposing first and second ends, or that the release mechanism is located between the front and rear wall of the gate. This argument is not found persuasive. Kraenzle discloses continuous extension of the gate walls, as shown in at least Figures 9 and 11. Figure 9 also depicts extension of at least the front wall past the outer or distal end of the release mechanism. Peters discloses a latch assembly for a gate in which the front and rear wall extend past the outer end of a respective release mechanism, so as to define a side cover with a guide slot in which the release mechanism is slidably guided. The modification of the gate of Kraenzle results in an extension of the front and rear walls in the manner taught by Peters, such that the front and rear walls are positioned in front of and behind the release mechanism (as shown in Figure 2 of Peters). Changing the shape of the walls of the gate of Kraenzle would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as enclosing operational components of a gate latch is a well-known practice in the art, and provides the obvious benefits of protection for the latch assembly and a more aesthetic or “cleaner” outward appearance.
As shown in the annotated drawing above, Peters discloses front and rear walls that extend continuously to enclose at least a portion of the release mechanism. It is noted that the limitation “extend continuously” does not explicitly require extension in a single plane, and the limitation “located between the front wall and the rear wall” does not require that the entirety of the release mechanism be positioned between the walls, or between a set of planes defined by the walls. Modifying the walls of the gate of Kraenzle to have the enclosure configuration taught by Peters would result in an extension of both the front and rear wall, such that the release mechanism is at least partially enclosed within the space defined by the front and rear walls. This reads on the limitations recited in the claims. It is also noted that an opening in the rear wall is necessary in the instant application for the latch to pass therethrough, so the opening in the rear wall of Peters is not considered to be a lack of continuous extension.
Applicant’s acknowledgment of the double patenting rejection is also noted. The rejection is maintained, but would be overcome with the submission of a Terminal Disclaimer. Applicant may wait to file a Terminal Disclaimer until allowable subject matter is indicated in the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634